112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William S. CUMMINGS, Plaintiff-Appellant,v.Samuel A. LEWIS, Director;  Theodore Jolley;  Robert A.White;  Fran Zacheus;  Jon E. Ball, Defendants-Appellees.
No. 96-16068.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Former Arizona state prisoner William S. Cummings appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action.  We affirm.


3
Cummings contends that prison medical personnel were deliberately indifferent to his serious medical needs when they terminated his prescriptions for the drug Omeprazole and a liquid food supplement.  We agree with the district court that the decision to discontinue Cummings's prescription medications did not constitute deliberate indifference in light of the undisputed evidence that he had been stockpiling rather than taking the medications.  See Farmer v. Brennan, 114 S.Ct. 1970, 1979 (1994).


4
Cummings also contends that he was subjected to double jeopardy because he was punished twice for stockpiling Omeprazole.  We disagree.  The decision of prison medical personnel to discontinue Cummings's prescription medications as no longer medically necessary was not "punishment" within the meaning of the Double Jeopardy Clause.  See generally United States v. Ursery, 116 S.Ct. 2135, 2147 (1996).


5
The appellees' request for attorney's fees pursuant to 42 U.S.C. § 1988 is denied.  See Vernon v. City of Los Angeles, 27 F.3d 1385, 1402 (9th Cir.), cert. denied, 115 S.Ct. 510 (1994).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3